Case: 21-60769     Document: 00516351568         Page: 1     Date Filed: 06/09/2022




              United States Court of Appeals
                   for the Fifth Circuit                             United States Court of Appeals
                                                                              Fifth Circuit

                                                                            FILED
                                                                         June 9, 2022
                                  No. 21-60769                         Lyle W. Cayce
                                Summary Calendar                            Clerk


   Francisco Esquivel-Muniz,

                                                                       Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                     Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                              BIA No. A089 936 769


   Before Higginbotham, Higginson, and Duncan, Circuit Judges.
   Per Curiam:*
          Francisco Esquivel-Muniz, a native and citizen of Mexico, petitions
   for review of the decision of the Board of Immigration Appeals (BIA)
   dismissing his appeal from the denial of his application for cancellation of
   removal. Esquivel-Muniz contends that the BIA erred in determining that


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-60769        Document: 00516351568        Page: 2    Date Filed: 06/09/2022




                                    No. 21-60769


   he failed to show that his removal would cause exceptional and extremely
   unusual hardship to his children and father and that he warrants voluntary
   departure. Although he also argues that the BIA failed to consider the
   relevant country conditions in Mexico before determining that he failed to
   demonstrate exceptional and extremely unusual hardship to his qualifying
   relatives, this claim is unexhausted, and therefore we lack jurisdiction to
   address it. See Martinez-Guevara v. Garland, 27 F.4th 353, 360 (5th Cir.
   2022).
            We review the BIA’s decision and consider the immigration judge’s
   decision only to the extent it influenced the BIA. Singh v. Sessions, 880 F.3d
   220, 224 (5th Cir. 2018). Factual findings are reviewed for substantial
   evidence, and legal determinations are reviewed de novo. Guerrero Trejo
   v. Garland, 3 F.4th 760, 774 (5th Cir. 2021).
            Cancellation of removal is available to applicants who have been
   continuously present in the United States for 10 or more years prior to filing
   an application, who can establish good moral character during that time, who
   have no disqualifying convictions, and whose spouse, children, or parent
   would suffer exceptional and extremely unusual hardship if the applicant
   were removed. 8 U.S.C. § 1229b(b)(1).
            Despite   Esquivel-Muniz’s    assertions   to    the   contrary,   the
   consequences facing his father and children if he were removed are not
   “‘substantially’ beyond the ordinary hardship that would be expected when
   a close family member leaves this country.” Guerrero Trejo, 3 F.4th at 775
   (quoting In Re Monreal-Aguinaga, 23 I. & N. Dec. 56, 62 (BIA 2001)).
   Moreover, his claim that little weight was afforded to the financial hardships
   that his children and father would face if he were removed or to the
   difficulties his children would face relocating to Mexico is belied by the
   record. The record reflects that the BIA considered whether the financial,




                                         2
Case: 21-60769      Document: 00516351568          Page: 3    Date Filed: 06/09/2022




                                    No. 21-60769


   emotional, and educational hardship that Esquivel-Muniz’s father and
   children would rise to the level of exceptional and extremely unusual
   hardship and that the immigration judge explicitly considered his testimony
   that he is afraid to return to Mexico because of cartel violence. While
   Esquivel-Muniz also claims that no weight was afforded to the psychological
   difficulties his children would face if forced to relocate to Mexico, he failed
   to offer any testimony or corroborating evidence in support of this concern.
   The record does not compel a finding that his father and children would
   suffer exceptional and extremely unusual hardship if he were removed; thus,
   substantial evidence supports the determination that Esquivel-Muniz was
   ineligible for cancellation of removal. See Guerrero Trejo, 3 F.4th at 774.
          Finally, Esquivel-Muniz argues that the BIA erred in affirming the
   immigration judge’s conclusion that he did not warrant voluntary departure.
   However, because the denial of voluntary departure was based on
   discretionary grounds, we lack jurisdiction to review that decision. See
   Sattani v. Holder, 749 F.3d 368, 372-73 (5th Cir. 2014), abrogated in part on
   other grounds by Guerrero Trejo v. Garland, 3 F.4th 760, 772-73 (5th Cir. 2021).
          Accordingly, the petition for review is DENIED in part and
   DISMISSED in part.




                                          3